Citation Nr: 1719340	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-25 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 





INTRODUCTION

The Veteran had active service from October 1947 to August 1968.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran was scheduled to appear before a Veterans Law Judge (VLJ) at a November 2016 Travel Board hearing.  He failed to appear at the hearing, and failed to provide good cause for not being there.  He has also not requested another hearing.  As such, the Board deems the Veteran's hearing request to be withdrawn.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left inguinal hernia repair and ilioinguinal nerve resection, to include erectile dysfunction, has been raised by the record in an October 26, 2016 statement and an April 17, 2017 statement.  This issue has already been adjudicated by both the AOJ and the Board, with a Board decision denying entitlement in May 2008.  It is unclear if the Veteran wishes to reopen the claim at this point in time.  Therefore, the AOJ should contact the Veteran and assess his intent with regard to the issue of compensation under  38 U.S.C.A. § 1151.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claims.

The Veteran's service treatment records (STRs) do not show any complaints of hearing loss or tinnitus.  The October 1947 entrance examination shows that the Veteran's hearing was tested using the whisper test.  The March 1951 examination shows that the Veteran's hearing was tested by whispering and speaking to him from 15 feet away.  A February 1957 audiometric examination show that the Veteran's hearing was normal, and was tested again by whispering.  An April 1962 audiometric examination showed that the Veteran's hearing was normal, and it was tested using the Maico scale.  On his February 1968 exit examination, he was tested using the Belltone scale.    

The entrance examination shows only a whisper test, and no audiograms.  The exit examination shows only an audiogram.  Here the Board notes that the "whisper test" (or speaking to him from 15 feet away) is not very reliable, and those results do not assist in determining the extent of change in the Veteran's hearing loss levels during his service.  See Fagan v. Shinseki, 573 F.3d 1282, 1284 (Fed. Cir. 2009) (quoting a VA examiner's statement that, "although Mr. Fagan did not exhibit signs of hearing loss during the 'whisper' test at discharge from the military, a '"whisper" test does not provide frequency or ear specific information and therefore does not rule out, or confirm, high frequency hearing loss'").

On a VA audiology examination in March 2013, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss for VA purposes (see 38 C.F.R. § 3.385).  However, the examiner opined that it was less likely as not that the Veteran's current hearing loss was related to his service.  Reference was made to the fact that the Veteran's hearing was normal upon both entrance and separation examinations, with no evidence of complaints of tinnitus during active service.  The Veteran has also reported that he was exposed to hazardous noise after separation from service, as he worked as a welder for 41 years, was a tool and dye maker, worked around loud engines running all the time, and did not have adequate hearing protection.  The Veteran also stated that he used to go hunting.  See March 2013 VA examination.  
  
Here, the Board notes that the examiner did not diagnose the Veteran with tinnitus.  The Veteran explained in July 2014 correspondence that he did not understand that his ringing in the ears was called "tinnitus"/that the word "tinnitus" meant ringing in the ears.  

The Board notes that the Veteran is competent to report that he experienced ringing in his ears, which is the clinical feature of tinnitus, starting in service, and that it has continued after separation from service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Because the Veteran is competent to state that he is experiencing tinnitus, the examiner should comment on the etiology of the Veteran's tinnitus on remand.     

In his lay statements, the Veteran related that he was exposed to the noise resulting from ongoing jet engine noise and hazardous noise from working as a crane operator on the flight line for over 10 years while in active service.  He also stated that he did not receive any hearing protection while in the Air Force except for paper that he stuffed in his ears.  He stated that his hearing problems and tinnitus started while he was in active service, about 10 years into his service.  See Form VA-9, July 2014.  

The March 2013 VA examiner did not discuss the Veteran's assertions that he experienced continuity of symptomatology since active service and that he experienced tinnitus since service.  Accordingly, the Board finds that an addendum opinion is needed to help determine the etiology of the Veteran's bilateral hearing disability and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the examiner who conducted the March 2013 VA audiological examination for an addendum opinion, if available.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file and provide an addendum opinion clarifying the following:

a) Opine whether it is least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing disability is related to his active service.  Discuss the Veteran's assertions that he experienced continuity of symptomatology since active service. 

b) Opine whether it is least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is related to his active service.  Assume that the Veteran is competent to assert that he experiences tinnitus (which he did not understand means "ringing in the ears" when asked about it at the March 2013 examination).  Discuss the Veteran's assertions that he experienced continuity of symptomatology since active service. 

2. Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
Department of Veterans Affairs


